Case 6:21-cv-01142-CEM-EJK Document 12 Filed 08/25/21 Page 1 of 2 PageID 1193




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


YASENKA DELGADO,

                     Plaintiff,

v.                                                 Case No. 6:21-cv-1142-CEM-EJK

WAL-MART STORES EAST, LP
and ANGEL RAMIREZ,

                     Defendants.
                                      /

                                     ORDER
       THIS CAUSE is before the Court on sua sponte review of the file. Plaintiff

was required to file its Notice of Pendency of Other Actions and Disclosure

Statement on or before August 4, 2021. (Initial Order, Doc. 5, at 1–2). Plaintiff was

also warned that failure to comply with any Local Rules or Court Orders may result

in the imposition of sanctions including, but not limited to, the dismissal of this

action without further notice. (Notice to Counsel and Parties, Doc. 6). Plaintiff has

failed to comply, and the time to do so has passed. Therefore, it is ORDERED and

ADJUDGED that this case is DISMISSED without prejudice. The Clerk is

directed to close this file.




                                     Page 1 of 2
Case 6:21-cv-01142-CEM-EJK Document 12 Filed 08/25/21 Page 2 of 2 PageID 1194




      DONE and ORDERED in Orlando, Florida on August 25, 2021.




Copies furnished to:

Counsel of Record




                                  Page 2 of 2
